Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claim 1 recites the limitation that alkali-soluble resin contains a polyimide, a polyimide precursor, a polybenzoxazole precursor, and/or a copolymer thereof.  The limitation “and/or a copolymer thereof” is indefinite as it is unclear.  The claim does not make it clear what materials are permitted to be present in the copolymer.  For one, component (A) is recited to be a polyimide, which is in itself a copolymer prepared by the reaction of a diamine monomer and a dianhydride monomer.  So it would be unclear what is meant by a copolymer of polyimide.  Second, does the limitation “a copolymer thereof” mean that any two (or all three) of the species of component (A) are copolymerized?  Or does this limitation refer to embodiments where other, non-claimed monomers are incorporated into one or more of the species recited in component (A).  And since the three species in component (A) include a polymer and two polymer precursors, the limitation “a copolymer thereof” is unclear.  Correction and/or clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7-9, 11, 12, 16, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0017866) as evidenced by Onishi et al. (EP-0590984).
Claim 1: Table 1 of Kim et al. is drawn to a curable composition which is comprised of a mixture of two binder resins A-1 and A-2 with binder resin A-2 being a polyimide-polyamic acid resin which is a polyimide precursor satisfying component (A) of claim 1, a black colorant satisfying component (D) of claim 1, a photopolymerization initiator satisfying component (C) of claim 1, and a mixture of two photopolymerizable monomers C-1 and C-2.  Component C-1 of Kim et al. is dipentaerythritol hexa(meth)acrylate which has a glass transition temperature in excess of 250 °C as a monomer (see page 14 of Onishi et al.), which satisfies component (B-1) of claim 1.  Component C-2 of Kim et al. is a hexaacrylate compound whose structure is taught on page 16 which satisfies component (B-2) of claim 1.  Additionally, the composition is developed using a TMAH solution which makes the composition a negative photosensitive composition and the polyimide an alkali-soluble resin as taught in paragraphs 0088 and 0090 of Kim et al.
Claim 4: Claim 4 is a composition claim.  Therefore any future intended use limitations are given little patentable weight.  The composition of Kim et al. need only be capable of serving Applicants intended use as recited in claim 4.  Because Kim et al. teaches a curable composition which includes all of the limitations of claim 1, it would be expected that the compositions taught by Kim et al. which satisfy claim 1 would also be inherently capable of being used for collectively forming a step shape of a pixel defining layer in an organic EL display device, thereby satisfying claim 4.
Claim 5: Component (C-2) of Kim et al. is comprised of a CH2CH2 moiety which satisfies general formula (3).  As applied to general formula (3), a CH2CH2 group has variable c and e equal to zero, variable a is equal to 1, variable d is equal to 1 and variable R29 is equal to hydrogen.
Claim 7: Dipentaerythritol hexa(meth)acrylate has a methacrylic group, thereby satisfying claim 7.
Claim 8: The photopolymerizable monomers C-1 and C-2 of Kim et al. are employed in a 1:1 mass ration, which satisfies the limitations of claim 8.
Claim 9: Several of the working examples of Kim et al. include as a first binder, an epoxy-based resin, which as described in Applicants specification, qualifies as a thermally crosslinking agent, thereby satisfying claim 9.
Claim 11: The colorant of Kim et al. is a black pigment, thereby satisfying claim 11.
Claim 12: The compositions taught in Table 1 of Kim et al. are applied onto a substrate and cured to form a cured film, thereby satisfying claim 12 (paragraph 0184).
Claims 16 and 17: The cured films of Kim et al. are part of a display device, thereby satisfying claims 16 and 17 (paragraphs 0024 and 0179).
Claims 18 and 20: Paragraphs 0168-0177 of Kim et al. explicitly teach a method of coating and film formation using the compositions taught therein.  The method comprises a step of applying the resin to a substrate to form a film and a step of drying the film (paragraphs 0169-0170), a step of exposing the film through a photomask (paragraphs 0171-0173), a step of development (paragraphs 0174-0175), and a heat-treatment step (paragraphs 0176-0177), thereby satisfying claim 18.  Such a method is explicitly taught as being used to prepare a display device which may be an OLED, thereby satisfying claim 20.

Potentially Allowable Subject Matter
	While all claims stand rejected, claims 2, 3, 6, 10, 13-15, and 19 are free of any prior art rejections.  Kim et al. does not teach or suggest the (B-1) and (B-2) monomers as recited in claims 2, 3, and 6, or a component (E) as recited in claim 10.  Further, Kim et al. does not make any teaching or reference to preparing a cured film having a step shape as required by claims 13, nor the employment of a half tone mask which is required in claim 19. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766